Mr. Justice Dickey delivered the opinion of the Court: By section 1 of “An act to restore uniformity in the taxation of real and personal property, for all purposes, in the several counties and cities in this State,” passed in 1872, it was provided that all laws requiring any city to support and provide for its paupers, or assume liabilities or perform duties required of .counties by the general laws of the State, were repealed. This enactment has been held to apply to incorporated towns as well as cities. (Burke v. Monroe County, 77 Ill. 610.) It is conceded that the support of paupers in Madison county is a county and not a town charge, and this court will take judicial notice that such county is acting under the Township Organization law. - This record, and the discussion of counsel, involve but two principal questions, viz: First, is the appellant, as supervisor and ex officio overseer of the poor, entitled by law to any compensation for services by him rendered in looking after the paupers in his town; and second, if so, is the county liable to him for such services. It is doubtless true that compensation for official services rendered in behalf of the-State, or for any public corporation, must rest upon statutory enactment or contract. Various instances may be referred to, where duties, even new ones, have been imposed upon officers without any provision for remuneration being made. School directors are required to perform services and discharge important duties without any salary or other pay. It must be conceded that unless some provision is made by law for the compensation of overseers of the poor, from the county treasury, this action can not be sustained, and the judgment of the Appellate Court must be affirmed. Under the laws now in force in this State, two distinct systems for the support pf the poor are provided for, — one by the county at large, and the other by the several towns composing the county. The first imposes all the costs and expenses attending the- care and support of paupers upon the county, as a county charge or burden, while the other places the entire charge and burden upon the several towns. In the one the supervisor, as overseer of the poor in his town, is required to report his action to the county board, and in the other to the town auditors. In the first he is required to act subject to such restrictions and regulations as may be ¡ire-scribed by the county board, while under the system of town support he is subject to restrictions and regulations of his town. By section 26 of the Pauper act, the county board, upon the filing of the overseer’s report, is required to make the proper appropriations for the payment of the necessary expenses attendant upon the relief and support of the poor. The time and services of some person in looking after the poor, investigating claims for relief or support, and taking the proper steps to grant aid, would seem to be necessary expenses “of such relief and support, ” and they are a proper county charge, if the law gives such person any compensation at all. By section 27, the town auditors, on such report to them, are required to audit all accounts, and “order payment of such expenses from the town treasury.” Under either system, expenses incurred by the overseer of the poor in removing a pauper or poor family to the poor-house, or returning a pauper to his home, vrould seem to be a proper charge against the county or town, whichever is liable for the care and support of the poor; and the same may be said in respect to the officer’s remuneration for his time and services, if he is entitled to recover any. The supervisor, though elected as a town officer, is also a county officer, as a member of the county board. (Sec. 22, chap. 34.) By section 25, of chapter 34, the county board is invested with power to' “manage the county funds and county business, except as otherwise specifically provided.” Section 36, of chapter 53, relating to fees and salaries, provides that “the following named town officers shall be entitled to compensation at the following rates for each day necessarily devoted by them to the services of the town in the duties of their respective offices: The town clerk, supervisor and overseer of the poor shall receive for their services two dollars per day when attending to town business out, of town; one dollar for town business in their town. ” It is evident that this compensation is to he paid by the town, and if the services of appellant in looking after the poor in his town, and reporting his acts to the county hoard, were “services of the town, ” or related to “town business, ” it would seem clear that he would be entitled to the compensation named in the statute referred to. If the support of the poor were a charge upon the towns of Madison county, then appellant should he regarded as engaged in “town business,” and his services as done for his town, and in such case he would be entitled to have audited in his favor, by the board of town auditors, one dollar for each day engaged in the town, and two dollars while engaged in the service of the town beyond its limits. But we have seen that the burden of looking after and supporting paupers in the county of Madison is not a town but a county charge, and his town is not liable to compensate him for services rendered to the county in relation to affairs made by law “county business.” It is suggested that if a supervisor, as overseer of the poor, is entitled to compensation by law in looking after paupers and poor persons in a county in which the system of town support prevails, he should be entitled to the same from the county where it is responsible for the expense of caring for and supporting the poor, and that it can hardly be supposed that the legislature intended to make a distinction in this regard; that if it has provided for compensation from the smaller body for services rendered the same, it would not intentionally provide none for precisely the same services performed for the larger body, and that it is unreasonable to conclude that the legislature has required a supervisor to bestow his time and services in caring for the poor, in a town of many thousand inhabitants, for no remuneration whatever. There is force in these suggestions, but can the courts properly supply defects in legislation? Section 39 of the act relating to fees and salaries, provides that a member of the board of supervisors shall receive two dollars and fifty cents per day “for the time actually and necessarily engaged in the discharge of his duties as a member of such board of supervisors, to be paid on the order of the board dut of the county treasury, and mileage (five cents each way) for necessary travel, and no other allowance or emolument whatever. ” The language here used does not necessarily, or even by implication, restrict this per diem allowance to the time actually engaged in attendance upon the sessions of the board. It may embrace time engaged as a member of a committee, or in the discharge of any other duty he owes his county as a member of the board-entrusted with the management of its financial affairs. But in taking charge of the poor of his town he does not perform services as a member of the board, or act ■ as such. The law imposes this duty upon him as a supervisor, and not as a member of the county board. A supervisor in a county under township organization, where the care of the poor is upon the county, while engaged, as an overseer of the poor, in looking after and providing for relief or support of the poor of his town, is not entitled by law to any specific compensation from the county. Upon a consideration of the whole case we feel compelled to affirm the judgment of the Appellate Court. Judgment affirmed.